DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 04/06/2020; Information Disclosure Statements, filed 04/06/2020; 08/11/2020; 11/09/2020; 12/06/2021.
Claims 1-20 are pending. Claims 1, 10 and 14 are independent claims.

Allowable Subject Matter
Claims 10-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
This application is a continuation from application 15/971,378, now Patent No. 10/635,745. Independent claims 10 and 14 recite limitations which are substantially similar to the allowable subject matter identified in the limitations of independent claims 9 and 16 of application 15/971,378, and are believed to be allowable for the same reasons as set forth in the  Notice of Allowance mailed 12/27/2019 in the ‘378 application, and for reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, U.S. Pub. No. 2014/0173434, in view of Debique et al. (“Debique”), U.S. Patent No. 7,426,734 B2, issued September 2008.
Regarding independent claim 1, Arnold teaches a system comprising: a processor; and a memory operatively coupled to the processor, the memory having stored therein computer-executable instructions, which when executed perform operations, the operations comprising: traversing a hierarchical tree of user interface elements, in which the hierarchical tree comprises a parent user interface element, and a pre-child user interface element that depends from the parent user interface element; because Arnold teaches displaying a graphical user interface (par. 0015) and modifying the multi-layered tree representation of the GUI in response to an event (par. 0017-0018; par. 0022). Arnold teaches the multi-layered tree may have a root layer, and child structural layer including children layers that each represent a content item (par. 0014-0015).
drawing a representation of the pre-child user interface element; Arnold teaches drawing a representation of the parent user interface element over the representation of the pre-child user interface element; because Arnold teaches the window manager may modify the multi-layered-tree 320 representing the home screen 300 in response to an input or output event associated with the home screen (par. 0025). Arnold teaches he computing device may determine a placement of a content item within the graphical user interface by multiplying the transformation of the content item's corresponding layer in the multi-layered-tree by the transformation of the layer's parent layer in the multi-layered-tree; i.e., the computing device may calculate a placement of a particular layer within the graphical user interface by traversing the multi-layered-tree from the root layer to the particular layer and multiplying corresponding transformations (par. 0015; see also par. 0017, par. 0023). Therefore, Arnold enables drawing a representation of the parent user interface element over the representation of the pre-child user interface element, based on the tree traversal and determination by multiplying the corresponding transformations.
Arnold suggests but does not expressly teach animating the representation of the pre-child user interface element based on animation information associated with the pre-child user interface element; because Arnold teaches creating animations for the graphical display using one animation system, e.g., CSS (par. 0026). However, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with an element’s property value taught by Debique, since Debique taught that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33), and therefore it would have been obvious combine the dynamic code, elements and associated animation effects taught by Debique with the tree representation disclosed by Arnold, according to the methods disclosed in Debique, in order to achieve predictable results. KSR.

Regarding dependent claim 2, Arnold does not expressly teach the system of claim 1, wherein the animation information changes an opacity property of the representation of the pre-child user interface element over time; however, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 13, l. 3). Debique teaches that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33).
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the 

Regarding dependent claim 3, Arnold does not expressly teach the system of claim 1, wherein the animation information changes a displayed location of the representation of the pre-child user interface element over time; however, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 13, l. 3). Debique teaches that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33).
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with an element’s property value taught by Debique, since Debique taught that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33), and 

Regarding dependent claim 4, Arnold does not expressly teach the system of claim 1, wherein the animation information associated with the pre-child user interface element is first animation information, and wherein the operations further comprise animating the representation of the parent user interface element based on second animation information associated with the parent interface element; however, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 13, l. 3). Debique teaches that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33). Therefore, Debique teaches techniques for associating an animation with an element’s property value which could be applied to either parent or child elements.
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with an element’s property value taught by Debique, since Debique taught that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33), and 

Regarding dependent claim 5, Arnold does not expressly teach the system of claim 1, wherein the animation information associated with the pre-child user interface element is first animation information corresponding to first state data, wherein the pre-child user interface element is associated with second animation information corresponding to second state data, and wherein the operations further comprise, detecting a change from the first state data to the second state data, and in response, animating the representation of the pre-child user interface element based on the second animation information; however, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 13, l. 3). Debique teaches that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33). Therefore, Debique teaches techniques for associating an animation with an element’s property value which could be applied to either parent or child elements.
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with 

Regarding dependent claim 6, Arnold does not expressly teach the system of claim 1, wherein the operations further comprise, obtaining state data at the pre-child user interface element, the state data corresponding to at least one of: a hovered user interaction state, a focused user interaction state or a selected user interaction state; because Debique teaches a selection pattern to manage selection of interface elements (col. 36, l. 65-col. 37, l. 6).
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with an element’s property value taught by Debique, since Debique taught that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33), and therefore it would have been obvious combine the dynamic code, elements and associated animation effects taught by Debique with the tree representation disclosed by Arnold, according to the methods disclosed in Debique, in order to achieve predictable results. KSR.

Regarding dependent claim 8, Arnold teaches the system of claim 1, wherein the in which the hierarchical tree further comprises a child user interface element that depends from the parent user interface element, and wherein the operations further comprise, drawing a representation of the child user interface element over the representation of the parent user interface element; because Arnold teaches the window manager may modify the multi-layered-tree 320 representing the home screen 300 in response to an input or output event associated with the home screen (par. 0025). Arnold teaches he computing device may determine a placement of a content item within the graphical user interface by multiplying the transformation of the content item's corresponding layer in the multi-layered-tree by the transformation of the layer's parent layer in the multi-layered-tree; i.e., the computing device may calculate a placement of a particular layer within the graphical user interface by traversing the multi-layered-tree from the root layer to the particular layer and multiplying corresponding transformations (par. 0015; see also par. 0017, par. 0023). Therefore, Arnold enables drawing a representation of the parent user interface element over the representation of the pre-child user interface element, based on the tree traversal and determination by multiplying the corresponding transformations.

Regarding dependent claim 9, Arnold does not expressly teach the system of claim 8, wherein the operations further comprise, animating the representation of the child user interface element; however, Debique teaches a system of hierarchical namespaces to animate web services interfaces (col. 4, l. 10-39; col. 6, l. 47-col. 7, l. 7), where animation effects include moving an object, and changing the size, shape or color of an object, and effects can be achieved by associating an animation with an element’s property value, such as associating one or more animations with the opacity property of a rectangle (col. 12, l. 58-col. 13, l. 3). Debique teaches that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 
Both Arnold and Debique were directed to tree structures for rendering user interface elements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the multi-layered tree representation of the GUI taught by Arnold with the animation effects achieved by associating an animation with an element’s property value taught by Debique, since Debique taught that the code could be dynamically rewritten to replace interface functionality (col. 53, l. 60-col. 54, l. 33), and therefore it would have been obvious combine the dynamic code, elements and associated animation effects taught by Debique with the tree representation disclosed by Arnold, according to the methods disclosed in Debique, in order to achieve predictable results. KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butlin et al.		U.S. Pub. No. 2008/0282142 A1	published 	November 2008
Young			U.S. Pub. No. 2011/0258534 A1	published	October 2011

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/Primary Examiner, Art Unit 2144